Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. (US 20190210550) corresponds to Provisional app. 62,614,754 in view of Breed (US 20100283626 A1) and further in view of Morris (US 7492255 B1).
In regard to claim 1, Hatfield teaches an automobile security device (Hatfield, Para. 6, a life detection system that records evidence of a vehicle burglary), the device consisting of: at least one sensor array (Hatfield, Fig. 1, array of sensory 12; Para. 13) , the array comprising a plurality of sensors (Hatfield, Para. 13, a motion sensor, a sound sensor, a temperature sensor, a CO.sub.2 sensor, a camera, a solar cell, a USB connector, a Bluetooth, and/or cellular communications device with a GPS system) each in electrical communication with power source (Hatfield, Para. 13, the array of sensors 12 are connected to a mounting member 16 or housing having a battery 18 that is mounted within the vehicle such as to a rear door or window); at least one solar cell (Hatfield, Para. 13, The sensors 12 are of any type and by example include a motion sensor, a sound sensor, a temperature sensor, a CO.sub.2 sensor, a camera, a solar cell, a USB connector, a Bluetooth, and/or cellular communications device with a GPS system); a command center, the command center being communicatively coupled to the plurality of sensors (Hatfield, Para. 13, the mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12); wherein the at least one sensor array being configured to record and store environmental data in the command center, wherein the command center being configured to enable a view of the environmental data (Hatfield, Para. 16, the video camera will begin and continue to record live streaming for authorities, and the system continues to send texts to the first, second, and third Bluetooth devices 30 including notifications that authorities have been contacted. The system's sequence of events are recorded and can be extracted for evidence and time lapse purposes as needed. The system 10 includes a simple user interface and a controllable mobile app); a display, the display for displaying the received environmental data (Hatfield, Para. 13 and 16, the mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12; The system's sequence of events are recorded and can be extracted for evidence and time lapse purposes as needed. The system 10 includes a simple user interface and a controllable mobile app).

However Breed teaches a rechargeable power source; at least one solar cell in electrical communication with the rechargeable power source (Breed, Para. 339, since the solar panel(s) 494 will not always be exposed to sunlight, a rechargeable battery can be provided which is charged by the solar panel 494 when the solar panels are exposed to sunlight). 
Hatfield and Breed are analogous art because they both pertain to using solar cell providing power to sensor system. 
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rechargeable battery (as taught by Breed) in order to store the energy harvested by the solar panel for later use since the solar panels will not always be exposed to sunlight.
Combination of Hatfield and Breed do not teach the command center having a keypad, wherein the keypad being for actuating and entering commands into the automobile security device, and wherein the command center being removably secured to a vehicle; a key fob, the key fob being in wireless communication with the at least one sensor array, and wherein the key fob further comprises a switch, wherein the switch being configured to activate at least one of the plurality of sensors.
However Morris teaches the command center having a keypad (Morris, Fig. 2, Keypad 33; Col. 6, lines 3-10; The central control unit 30 is a processor that receives input from motion sensors 14, a keypad 33, and/or a remote controller 60), wherein the keypad being for actuating and entering commands into the automobile security device (Morris, Col. 6, lines 17-22, The system 10 may remain activated for a pre-set amount of time or alternatively remain activated until disarmed by the user via the keypad 33 or remote controller 60), and wherein the Morris, Fig. 1, Central Control unit 30; Col. 6, lines 3-8, The central control unit 30 can be mounted on the sidewalls or adjacent to the double doors 11 as necessary and is configured to receive a telemetry signal from the motion sensors 14 and to transmit a signal to an external audible alarm 40, an external visual alarm 45, and an on-board global positioning system (GPS) unit 50); a key fob (Morris, Fig. 2, remote controller 60; Col. 6, lines 8-10, The central control unit 30 is a processor that receives input from motion sensors 14, a keypad 33, and/or a remote controller 60), the key fob being in wireless communication with the at least one sensor array (Morris, Col. 8, lines 1-19, The remote controller 60 comprises a transmitter that emits an output signal thereto the central control unit 30 for at least one (1) command. The remote controller 60 is envisioned to be small in size such that it may fit into a pocket and/or may comprise a key ring 67 to be attached thereto car and/or home keys. The remote controller 60 enables the user to activate or deactivate the system 10 within the perimeter of the predetermined range without physically operating the keypad 33), and wherein the key fob further comprises a switch, wherein the switch being configured to activate at least one of the plurality of sensors (Morris, Col. 9, lines 15-25, The motion sensors 14 are operably associated with the central control unit 30, which, in turn, is associated with the keypad 33. Once activated, the system 10 produces external and internal visual 47 and audible 42 alarms to attract the attention of people in the surrounding area and immediately establishes a two-way communication with the central monitoring facility. The system 10 may be disarmed by depressing the keys 34 in sequence associated with the programmed PIN to identify the user then a command may be entered by an operational key 34 labeled "OFF" or pushing the "OFF" pushbutton 65 on the remote controller 60).


Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a keypad or remote controller for activation or deactivation (as taught by Morris) in order to set the vehicle security system in a monitoring state and monitors the sensors within the vehicle for tampering.

In regard to claim 6, Hatfield does not specifically teach the device of claim 1, wherein the communicative coupling being wireless.
However the concept of having wireless sensors are well known in the art as also taught by Breed. Breed teaches RFID devices can be used in combination with SAW devices and other wireless sensors. Many sensors are now in vehicles and many more will be installed in vehicles. The following disclosure is primarily concerned with wireless sensors which can be based on MEMS, SAW and/or RFID technologies. Vehicle sensors include tire pressure, temperature and acceleration monitoring sensors; weight or load measuring sensors; switches; vehicle temperature, acceleration, angular position, angular rate, angular acceleration sensors; proximity; rollover; occupant presence; humidity; presence of fluids or gases; strain; road condition and friction, chemical sensors and other similar sensors providing information to a vehicle system, vehicle operator or external site. The sensors can provide information about the vehicle and/or its interior or exterior environment (Breed, Para. 112). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have wireless sensors (as taught by Breed) in order to provide advanced communication protocol.

Hatfield, Para. 13, the system is integrated into the vehicle 14. The vehicle 14 is of any type and includes automobiles, school buses, day care vehicles, senior care transportation vehicles, airplane cockpits, military vehicles, and the like. The mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12).

In regard to claim 8, Combination of Hatfield, Breed, and Morris teach he device of claim 1, wherein the plurality of sensors being at least one of: video recording units, sound recording units, infrared light recording units, audio alarms, illumination devices, motion sensors and illumination alarms (Hatfield, Para. 13, The sensors 12 are of any type and by example include a motion sensor, a sound sensor, a temperature sensor, a CO.sub.2 sensor, a camera, a solar cell, a USB connector, a Bluetooth, and/or cellular communications device with a GPS system).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. (US 20190210550 corresponds to Provisional app. 62,614,754) in view of Breed (US 20100283626 A1) and Morris (US 7492255 B1) and further in view of Van Rees et al. (US 20020075138 a1).
In regard to claim 2, Combination of Hatfield, Breed, and Morris teach the device of claim 1, wherein the device having a mounting member (Hatfield, Para. 13, the array of sensors 12 are connected to a mounting member 16 or housing having a battery 18 that is mounted within the vehicle such as to a rear door or window).
Combination of Hatfield, Breed, and Morris do not teach  an adhesive strip.
The radiating face 82a can be mounted to the inside surface of an automobile window, either directly, for example with adhesive Velcro strips 86, or with a mechanical mounting arrangement of which the illustrative clip 88 (Van Rees, Para. 29). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known mounting element with an adhesive strip mounting element (as taught by Van Rees) resulting in predictable result of mounting the sensor array on the vehicle surface.

In regard to claim 3, Combination of Hatfield, Breed, Morris, and Van Rees teach the device of claim 2, wherein adhesive strip being adhered to a surface (Hatfield, Para. 13, the array of sensors 12 are connected to a mounting member 16 or housing having a battery 18 that is mounted within the vehicle such as to a rear door or window) .

In regard to claim 4, Combination of Hatfield, Breed, Morris, and Van Rees teach the device of claim 3, wherein the surface being an automotive door (Hatfield, Para. 13, the array of sensors 12 are connected to a mounting member 16 or housing having a battery 18 that is mounted within the vehicle such as to a rear door or window).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. (US 20190210550 corresponds to Provisional app. 62,614,754) in view of Breed (US 20100283626 A1) and Morris (US 7492255 B1) and further in view of Schaub et al (US 20030066955 A1).

However the concept of having clear plastic sensor array is well known in the art as also taught by schaub. Schaub teaches An integrated circuit package including an optical sensor array is provided with a transparent window comprising a thermoset plastic, such as an epoxy transfer clear molding compound, that is resistant to the elevated temperatures found in semiconductor processing and is configured as a lens, to improve the image quality of the image incident on the sensor (Schaub, Abstract). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have clear plastic sensor array (as taught by Schaub) resulting in predictable result of sensing environmental data. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al. (US 20190210550 corresponds to Provisional app. 62,614,754) in view of Breed (US 20100283626 A1) and Morris (US 7492255 B1) and further in view of Schaub et al (US 20030066955 A1) and Van Rees et al. (US 20020075138 a1).
In regard to claim 10, Hatfield teaches an automobile security device (Hatfield, Para. 6, a life detection system that records evidence of a vehicle burglary), the device consisting of: at least one sensor array (Hatfield, Fig. 1, array of sensory 12; Para. 13), the array comprising a plurality of sensors (Hatfield, Para. 13, a motion sensor, a sound sensor, a temperature sensor, a CO.sub.2 sensor, a camera, a solar cell, a USB connector, a Bluetooth, and/or cellular communications device with a GPS system) each in electrical communication with a power source (Hatfield, Para. 13, the array of sensors 12 are connected to a mounting member 16 or housing having a battery 18 that is mounted within the vehicle such as to a rear door or window), wherein the at least one sensor is at least one of: video recording units, sound (Hatfield, Para. 13, The sensors 12 are of any type and by example include a motion sensor, a sound sensor, a temperature sensor, a CO.sub.2 sensor, a camera, a solar cell, a USB connector, a Bluetooth, and/or cellular communications device with a GPS system); a command center, the command center being communicatively coupled to the plurality of sensors (Hatfield, Para. 13, the mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12), wherein the command center being securely coupled in an automobile (Hatfield, Para. 13, the system is integrated into the vehicle 14. The vehicle 14 is of any type and includes automobiles, school buses, day care vehicles, senior care transportation vehicles, airplane cockpits, military vehicles, and the like. The mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12); wherein the at least one sensor array being configured to record and store environmental data in the command center, wherein the command center being configured to enable a view of the environmental data (Hatfield, Para. 16, the video camera will begin and continue to record live streaming for authorities, and the system continues to send texts to the first, second, and third Bluetooth devices 30 including notifications that authorities have been contacted. The system's sequence of events are recorded and can be extracted for evidence and time lapse purposes as needed. The system 10 includes a simple user interface and a controllable mobile app); a display, the display for displaying the received environmental data (Hatfield, Para. 13 and 16, the mounting member 16 includes a micro-computer 20 with a processor 22, software 24, and a display 26 that shows LED indicators or icons 28 associated with the array of sensors 12; The system's sequence of events are recorded and can be extracted for evidence and time lapse purposes as needed. The system 10 includes a simple user interface and a controllable mobile app). 

Hatfield does not teach a rechargeable power source; at least one solar cell in electrical communication with the rechargeable power source; wherein the communicative coupling being wireless.
However Breed teaches a rechargeable power source; at least one solar cell in electrical communication with the rechargeable power source (Breed, Para. 339, since the solar panel(s) 494 will not always be exposed to sunlight, a rechargeable battery can be provided which is charged by the solar panel 494 when the solar panels are exposed to sunlight); and the concept of having wireless sensors are well known in the art as also taught by Breed. Breed teaches RFID devices can be used in combination with SAW devices and other wireless sensors. Many sensors are now in vehicles and many more will be installed in vehicles. The following disclosure is primarily concerned with wireless sensors which can be based on MEMS, SAW and/or RFID technologies. Vehicle sensors include tire pressure, temperature and acceleration monitoring sensors; weight or load measuring sensors; switches; vehicle temperature, acceleration, angular position, angular rate, angular acceleration sensors; proximity; rollover; occupant presence; humidity; presence of fluids or gases; strain; road condition and friction, chemical sensors and other similar sensors providing information to a vehicle system, vehicle operator or external site. The sensors can provide information about the vehicle and/or its interior or exterior environment (Breed, Para. 112). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have wireless sensors (as taught by Breed) in order to provide advanced communication protocol.

Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rechargeable battery (as taught by Breed) in order to store the energy harvested by the solar panel for later use since the solar panels will not always be exposed to sunlight.

Combination of Hatfield and Breed do not teach the command center having a keypad, wherein the keypad being for actuating and entering commands into the automobile security device, and wherein the command center being removably secured to a vehicle; a key fob, the key fob being in wireless communication with the at least one sensor array, and wherein the key fob further comprises a switch, wherein the switch being configured to activate at least one of the plurality of sensors.
However Morris teaches the command center having a keypad (Morris, Fig. 2, Keypad 33; Col. 6, lines 3-10; The central control unit 30 is a processor that receives input from motion sensors 14, a keypad 33, and/or a remote controller 60), wherein the keypad being for actuating and entering commands into the automobile security device (Morris, Col. 6, lines 17-22, The system 10 may remain activated for a pre-set amount of time or alternatively remain activated until disarmed by the user via the keypad 33 or remote controller 60), and wherein the command center being removably secured to a vehicle (Morris, Fig. 1, Central Control unit 30; Col. 6, lines 3-8, The central control unit 30 can be mounted on the sidewalls or adjacent to the double doors 11 as necessary and is configured to receive a telemetry signal from the motion sensors 14 and to transmit a signal to an external audible alarm 40, an external visual alarm 45, and an on-board global positioning system (GPS) unit 50); a key fob (Morris, Fig. 2, remote controller 60; Col. 6, lines 8-10, The central control unit 30 is a processor that receives input from motion sensors 14, a keypad 33, and/or a remote controller 60), the key fob being in wireless communication with the at least one sensor array (Morris, Col. 8, lines 1-19, The remote controller 60 comprises a transmitter that emits an output signal thereto the central control unit 30 for at least one (1) command. The remote controller 60 is envisioned to be small in size such that it may fit into a pocket and/or may comprise a key ring 67 to be attached thereto car and/or home keys. The remote controller 60 enables the user to activate or deactivate the system 10 within the perimeter of the predetermined range without physically operating the keypad 33), and wherein the key fob further comprises a switch, wherein the switch being configured to activate at least one of the plurality of sensors (Morris, Col. 9, lines 15-25, The motion sensors 14 are operably associated with the central control unit 30, which, in turn, is associated with the keypad 33. Once activated, the system 10 produces external and internal visual 47 and audible 42 alarms to attract the attention of people in the surrounding area and immediately establishes a two-way communication with the central monitoring facility. The system 10 may be disarmed by depressing the keys 34 in sequence associated with the programmed PIN to identify the user then a command may be entered by an operational key 34 labeled "OFF" or pushing the "OFF" pushbutton 65 on the remote controller 60).

Hatfield, Breed, and Morris are analogous art because they all pertain to vehicle security system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a keypad or remote controller for activation or deactivation (as taught by Morris) in order to set the vehicle security system in a monitoring state and monitors the sensors within the vehicle for tampering.

Combination of Hatfield, Breed, and Morris do not teach wherein the at least one sensor array being a clear plastic.
However the concept of having clear plastic sensor array is well known in the art as also taught by schaub. Schaub teaches An integrated circuit package including an optical sensor array is provided with a transparent window comprising a thermoset plastic, such as an epoxy transfer clear molding compound, that is resistant to the elevated temperatures found in semiconductor processing and is configured as a lens, to improve the image quality of the image incident on the sensor (Schaub, Abstract). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have clear plastic sensor array (as taught by Schaub) resulting in predictable result of sensing environmental data. 

Combination of Hatfield, Breed, and Morris do not teach  an adhesive strip, the adhesive strip being adhered to a surface, the surface is an automotive door.
However the concept of having an adhesive strip for mounting purpose is well known in the art as also taught by Van Rees. Van Rees teaches The radar sensor 64, has a radiating face 82a from which radar energy 84 propagates in order to detect objects. The radiating face 82a can be mounted to the inside surface of an automobile window, either directly, for example with adhesive Velcro strips 86, or with a mechanical mounting arrangement of which the illustrative clip 88 (Van Rees, Para. 29). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known mounting element with an adhesive strip mounting element (as taught by Van Rees) resulting in predictable result of mounting the sensor array on the vehicle surface.

Response to Arguments
Applicant's arguments filed on 4/23/2021 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: "Applicant submits that "consisting of' is a closed-group and therefore exclude[s] any elements, steps, or ingredients not specified in the claim. Furthermore, Applicant respectfully submits that all elements must be found in a single prior art cited for rejecting the claim. Applicant respectfully submits that Morris does not and cannot overcome the shortcomings of Hatfield in view of Breed as Morris does not teach each and every element of the amended independent claim 1 as required when the closed group "consisting of' is present”
Examiner's Response: Examiner respectfully submits that the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (see eMPEP 2111.03). those transitional phrases are only to define scope of the claim. It does not mean claims can only be rejected with 102 reference. 
Response to amended claims is considered above in claim Rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

 /JOSEPH H FEILD/ Supervisory Patent Examiner, Art Unit 2689